1544 (R¢v.06/17) CIVIL COVER SHEET

'Ihe JS 44 civil cover sheet and the information contained herein neither lace nor supplement the t'ilin and service of pleadings or other papers as uired by law, except as
providedb local rul es of court. This forrn, approved by the Judicial Cone erenoe of the oited States 1n eptember 1974,1s requlred for the use of the lerk of Coun for the
purpose o initiating the civil docket sheet. (SEE INSTRUCHONS ON NEXT PAGE 0F THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Magnolia Fleet, LLC and Magnolia Nlidstream, LLC Griffin Barge Line, LLC

 

(b) Coumy of Residence or Firse Lisred Praimiff Jefferson Parish, Louisiana coumy or Residence of Firsc Lis¢ed Defendam Harris County Texas

(Exc£PrlN u.s. PLA!NHFF cAsEs) (IN u.s. PwNm-"F cAs£s on
N011-:; 1N LAND coNDEMNAnoN cAsEs, use 11-115 LocA110N 01=
THE TRACT oF LAND mvoLvED.
Aa§‘t?n é\l‘§‘§'ri¥)sa@ii’,' §“M§%FPU'§’&\{€F{"E'H£§‘B'§H Mc|ntosh, Pusateri A“°meys ”fK"°"'")

Johnston Guil|ot and Greenbaum, 1100 Poydras St. Suite 2250, New
Orleans LA 70163, 504-620-2500

 

 

Il. BAS!S OF JURISDICTION (Place an "X” in One Box Only) I[I. CITIZENSHIP oF PRINCIPAL PART[ES (Place an "X” in One Baijr Plar`mr])"
(For Diversiry Cases Only) and One Box for Defendanl)
cl 1 u.s. Gov¢mm¢m 5 3 F¢d¢rar Qusrion P'rF r)EF Frr-‘ nm~'
Plaintiff (U.S Gavemmem Not a Party) Citizen of 'I`his State D 1 D 1 lncorporated or Principal Place C| 4 Cl 4
ofBusiness in ‘lhis State
0 2 U.S. Govemmcnt Cl 4 Divclsity Citizen of Another S|atc |II 2 CI 2 lncorporated and Principal P!ace 0 5 Cl 5
Defendant Hndr'ca!e Citl':eruhip of Pam'es in lrem Ill) of Business ln Anothcr Slale
Citizen or Subject of a EI 3 C| 3 Foreign Nation Cl 6 Cl 6
Forei@ Cotmlry

 

 

 

IV. NATURE OF SUIT (Place an “X" in One_ Box 0nly) Click here for: Nature of Suit Code Descri tions
- coNTRAGrI"~"'“- 1 _ ' ~ ~§e__'r__on'rs- ~... -‘ '- "

   
 

|:l 110 lnsumnce PERSONAL lNJURY PERSONAL INJURY 0 625 Drug Rclated Seizure Cl 422 Appeal 28 USC 158 Cl 375 Falsc Claims Act

 

g 120 Marinc EI 310 Airplane ij 365 Personal lnjury - omeperty 21 USC 881 CI 423 Withdrawal Cl 376 Qui Tam (31 USC
C| 130 Miller Act D 315 Airplanc Product Pmducl Liability Cl 690 Olher 28 USC 157 3729(a))
Cl 140 Ncgotiablc lnsnument liability El 367 Healtlr Car\'/ Cl 400 Stale Reapportionment
El 150 Recovery ovacrpaymeot D 320 Assault, Libcl & Phan'nac¢utical M Cl 410 Antitrust
& Enforcemcnt ofJu,dgment Slander personal |njtu'y D 820 Copyrights 0 430 Banks and Banking
EI l5l Medicare Act D 330 Federal Employers' Product Liability CI 830 Patent Cl 450 Commetce
E| 152 Recovery of Defaulted Liability D 368 Asbestos Personal Cl 835 Patent - Abbrevialed C| 460 Deportation
Student Loans 0 340 Msr'ine injury Pmduct New Drug Applicav'on Cl 470 Racketecr Influenced and
(Excludes Vetemns) D 345 Marinc Product Liability ij 840 'I`rademar'k Corrupt Organizstions
D 153 Recovery of Overpaymenl Liability PERSONAL PROPERTY m " ' ’ “‘ ""' Cl 480 Consumer Credit
of`Veteran‘s Bcneflts D 350 Motor Vchicle |J 370 Other Fraud C1 710 Faii' Labor Stanclards U 861 HlA (1395ff) U 490 Cable./Sat TV
Cl 160 Stockholdels’ Suiis Cl 355 Motor Vchiclc El 371 Truth in bending Act Cl 862 Black Lu.ng (923) U 850 Securities/Commodities/
Cl 190 Other Cont'mct Pmduct Liability |Il 380 Olher Personal U 720 Labor/Management Cl 863 DIWC/DlWW (405(g)) Exchange
Cl 195 Contract Product Liability E| 360 Other Personal Property Damage Relations Cl 864 SSID Title XVI Cl 890 Olher Starutory Actions
Cl 196 Franchisc injury l:l 385 Propeny Damage Cl 740 Railway Labor Act Cl 865 RSI (405(3)) Cl 891 Agriculwral Acts
[J 362 Pcrsonal lnjury- Product Liability Cl 751 Familyand Medieal Cl 893 Envixonmental Matters

Medical Mal » l- tice Leave Act Cl 895 Freedom of lofonnation

        
   

 

 

 

 

 

 

 

' 1 - ".' - 1 EPRISON'ERiPMTI'IONS j |:l 7900|11¢1' Labor Litigalion ll -'FEDERAL!PAXSUITS':B Act
|:I 210 Land Condcmnation Cl 440 Othcr Civil Rights Habeas Corpus: El 791 Employce Retirement Cl 870 Taxes (U.S. Plaintiff Cl 896 Arbinalion
El 220 Foreclosure C| 441 Voting D 463 Alien Detainee lncorne Sem.\riry Act or Defendant) |J 899 Administzative Pmcedure
El 230 Rem lease & Ejectment C| 442 Employment El 510 Mov'ons to Vacate Cl 871 1`RS_Th1'rd Party Act/Review orAppea| of
EI 240 Torts to Land C| 443 Housing/ Scntence 26 USC 7609 Agency Decision
|J 245 'I`ort Product Liability Accommodations El 530 General Cl 950 Consu'tutionality of
CI 290 All Othcr Rcal Property Cl 445 Amer. w/Disabilities - Cl 535 Dcalh Penalty aa.rll\MGRATlON..;_...‘;F-.J Statc Statutes
Employment Other: El 462 Naturalization Application
CI 446 Amer. w/Disabilitie¢ - D 540 Mandamus & Other |J 465 Other Immigration
Olhcr Cl 550 Civil Rights Actiors
Cl 448 F.ducation E| 555 Prison Condition
Cl 560 Civil Detaince -
Conditions of
ConEnement
V. ORIGIN (Place an ‘"‘X in One Bar Only)
K l Original 0 2 Removed from Cl 3 Remanded from D 4 Reinstated or O 5 Tmnsfem-,d from Cl 6 Multidistrict U 8 Multidistrict
Proceeding State Cou.rt Appellate Cou.rt Reopened Ano\her Disv-ic¢ Litigation - L_itigation -
(specijj») Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not clle jurisdictional stumes unless diversity):

vl. CAUSE OF ACTION FFlCP 9(h), FFlCP Flu|e B

 

 

 

 

Brief description of cause:
Defendant has failed to pay for charter hire, fleeting services, and fuel provided
VII. REQUESTED IN lJ cHEcK 11= mrs rs A cLAss AcrroN DEMAND $ CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R~Cv-P~ JURY DEMANI)= cl via NN<>
VIII. RELATED CASE(S)
IF ANY (s“""'"‘c"°'“)' JuDGE QOCKET NUMBER

 

 

 

DATF. erNATuRE oFA RN op necan
10/23/2018 / ://W : §Z z g 2
'Fo' 'R'oFr~'rcE u's'E'o'N' LY

RECE|P’|' 11 AMOUNT APPLYING lFP JUDGE MAG. JUDGE

JS 44 Rcverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authon`ty For Civil Cover Sheet

The .IS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint tiled. The attorney filing a case should complete the form as follows:

l.(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant lf the plaintiff or defendant is a govemment agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the ofticial, giving both name and title.

(b) County of Residence. For each civil case ti|ed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of tiling. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. lf there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Il. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings place an "X"
in one of the boxes. lf there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United Statec are included here.
United States defendant (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States, In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box l or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section IIl below; NO'I`E: federal question actions take precedence over diversity
cases.)

lIl. Residence (citizenship) of Principal Parties. This section of the JS 44 rs to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

lV. Nature of Suit. Place an "X" in the appropriate box. lf there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descrigtions.

V. Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (l) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.
Remanded hom Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section l404(a). Do not use this for within district transfers or
multidistrict litigation transfers.
Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority ofTitle 28 U.S.C.
Section 1407.
Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Vl. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Briet` Description: Unauthorized reception of cable service

VlI. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. ln this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction

Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIIl. Related Cases. This section of the .lS 44 is used to reference related pending cases, if any. lf there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

